DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:
	Regarding claim 7, “the face mask is made” should be changed to “the face mask system is made” since the “face mask” was not introduced before.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flap only covers a nose (claim 3), flap completely covers one of the nose, but not both the mouth and the nose (claim 20)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5 and 16-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 5, the limitation “faces the nose of the individual” in lines: 1-2, is claiming a human organism. Examiner suggests changing the limitation to “configured to face the nose of the individual”.
Regarding claim 16, the limitation “material covering a mouth of the wearer” in lines: 5-6, is claiming a human organism. Examiner suggests changing the limitation to “configured to cover a mouth of the wearer”.
Regarding claim 17, the limitation “completely covers the mouth of the wearer” in lines: 1-2, is claiming a human organism. Examiner suggests changing the limitation to “configured to completely cover the mouth of the wearer”.
Regarding claim 19, the limitation “completely covers one of the mouth or the nose, but not both the mouth and the nose” in lines: 2-3, is claiming a human organism. Examiner suggests changing the limitation to “configured to completely cover one of the mouth or the nose, but not both the mouth and the nose”.

Claims 18 and 20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palacios et al. “Palacios” (US Patent 11,064,744).
Examiner notes US Patent 11,064,744 is claiming a filing date of July 20, 2020, due to Provisional Application 63/054,195, as set forth by 37 CFR 1.78 and 35 U.S.C. 119(e).
Regarding claim 1, Palacios discloses a face mask system (30, Fig. 9-14) comprising: 
a blank of material (16), the material being both breathable and flexible (Col. 3, lines: 35-41, examiner notes one of ordinary skill in the art would recognize “textiles” are known to be “Fabrics and other manufactured products made from fibers as defined above and from yarns“ as provided by Complete Textile Glossary by Celanese Acetate, and are known as being “breathable and flexible” to a degree); 
a first band (12, Fig. 9) and a second band (12) for holding the blank of material to a face of an individual (Fig. 12-14); 
a flap (32) disposed over one of the individual's mouth (Fig. 12-14), the flap (32) repositionable between at least a first position (Fig. 12) and second position (Fig. 13); and 
a securement (22, Fig. 10-11) for holding the flap in a select one of the first and second positions (Col. 5, lines: 11-13).  

Regarding claim 2, Palacios discloses the first position (Fig. 12) is a closed position (as shown in Fig. 12) and the second position (Fig. 13) is an open position (as shown in Fig. 13).  

Regarding claim 4, Palacios discloses the blank of material (16) has a first side (see annotated Fig. 13 below) and a second side (see annotated Fig. 13 below).  

Regarding claim 5, Palacios discloses the second side (see annotated Fig. 13 above) faces the nose of the individual (as shown in Fig. 13).  


    PNG
    media_image1.png
    573
    520
    media_image1.png
    Greyscale

Fig. 13-Examiner Annotated
Regarding claim 8, Palacious discloses the securement (22) is one of an adhesive (Col. 5, lines: 16-17, examiner notes the listed fasteners acts an “adhesive”)

Regarding claim 9, Palacious discloses the adhesive is one of a resealable type of adhesive (Col. 5, lines: 16-17, examiner notes hook and loop fasteners are well known in the art as being “a resealable type of adhesive”).  

Regarding claim 10, Palacious discloses the flap (32) is connected to the blank of material (16) along a first edge of the flap (20).  

Regarding claims 11-15, Palacious has been previously discussed, but their teachings will again be summarized below. Palacious discloses a face mask comprising a flap with a first, second, and third position, and a securement system.  
Under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02

Regarding claim 16, Palacios discloses an accessible face mask (30, Fig. 9-14) comprising: 
a flexible material (16, Col. 3, lines: 35-41, examiner notes one of ordinary skill in the art would recognize “textiles” are known to be “Fabrics and other manufactured products made from fibers as defined above and from yarns“ as provided by Complete Textile Glossary by Celanese Acetate, and are known as being “flexible” to a degree) having a first side (see annotated Fig. 9 below), a second side (see annotated Fig. 9 below), a first edge (see annotated Fig. 9 below) and a second edge (see annotated Fig. 9 below); 
at least two pairs of ties (12), wherein a first pair of said at least two pairs of ties (12) is secured to the first side (see annotated Fig. 9 below) and a second pair of said at last two pairs of ties (12) is secured to the second side (see annotated Fig. 9 below); and  
a movable access panel (32) disposed over an area of the flexible material (see annotated Fig. 9 below) covering a mouth of a wearer (as shown in Fig. 12), wherein the moveable access panel (32) comprises a securement feature (22, Fig. 10) and further wherein the movable access panel (32) is repositionable between a first position (Fig. 12), a second position (Fig. 13) and a third position (Fig. 14). 

    PNG
    media_image2.png
    301
    649
    media_image2.png
    Greyscale

Fig. 9-Examiner Annotated

Regarding claim 17, Palacios discloses wherein in the first position (Fig. 12), the movable access panel (32) completely covers the mouth and the nose of the wearer (as shown in Fig. 12).

Regarding claim 18, Palacios discloses the securement feature (22) is one of a hook and loop system, a snap (Col. 5, lines: 16-17).

Regarding claim 19, Palacios discloses wherein in the second position (Fig. 12), the movable access panel does not cover the mouth or the nose of the wearer (as shown in Fig. 12).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palacios in view of Mallady, JR. “Mallady” (US PG Pub. 2021/0329993).
Regarding claim 3, Palacios discloses the flap (32) is repositionable to a third position (Fig. 14).
Palacios does not disclose the flap only covers a select one of the individual's nose or mouth.
However Mallady teaches yet another face mask system, wherein Mallady teaches a flap (30, Fig. 5 and 6) only covers a select one of an individuals nose in a third position (Par. 0025, examiner notes one of ordinary skill in the art would recognize because of the positioning of hook and loop fasteners in Fig. 5 and 6, the flap is capable of being positioned to only cover a nose, which results in a “third position”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask system as disclosed by Palacios, by arranging fasteners to allow the flap to only cover a user’s nose in the third position as taught by Mallady, in order to protect a user’s nose while the mouth is uncovered.
Regarding claim 20, Palacios discloses a third position (Fig. 14).
Palacios does not disclose in the third position the movable access panel completely covers one of the mouth or the nose, but not both the mouth and the nose.
However Mallady teaches yet another face mask system, wherein Mallady teaches the third position the movable access panel (30, Fig. 5 and 6) completely covers one of the mouth or the nose, but not both the mouth and the nose (Par. 0025, examiner notes one of ordinary skill in the art would recognize because of the positioning of hook and loop fasteners in Fig. 5 and 6, the flap is capable of being positioned to only cover a nose, which results in a “third position”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask system as disclosed by Palacios, by arranging fasteners to allow the flap to only cover a user’s nose in the third position as taught by Mallady, in order to protect a user’s nose while the mouth is uncovered.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Palacios in view of Tsuei (US Patent 9,616,258).
	Regarding claim 6, Palacios discloses the invention substantially as claimed above.
	Palacios does not disclose an indicia.
	However, Tsuei teaches yet another face mask, wherein Tsuei teaches an indicia is provided on a first side (examiner notes an “indicia” is shown on the face mask side shown in Fig. 2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask system as disclosed by Palacios, by including an indicia as taught by Tsuei, in order to enhance the aesthetic appeal of the face mask

Regarding claim 7, Palacios discloses the invention substantially as claimed above.
	Palacios does not disclose the face mask is made of a non-woven material.
	However, Tsuei teaches yet another face mask, wherein Tsuei teaches the face mask (10, Fig. 1) is made from one of a non-woven material (Col. 2, lines: 4-7)	
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use non-woven material as taught by Tsuei as the material for the face mask of Palacios. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because non-woven material was a well-known material for face masks as taught by Tsuei, in order to reduce manufacturing costs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/Timothy K Trieu/Primary Examiner, Art Unit 3732